AO 245B (Rev. 09/19)    Judgment in a Criminal Case      (form modified w1thm District on Sept. 30, 2019)
                        Sheet l



                                                 UNITED STATES DISTRICT COURT
                                                             Southern District of New York
                                                                                  )
                 UNITED STA TES OF AMERICA                                        )       JUDGMENT IN A CRIMINAL CASE
                                    V.                                            )
                           Joel Margulies                                         )
                                                                                          Case Number: 1:S2 17CR00638- 003 (JSR)
                                                                                  )
                                                                                  )       USM Number: 25420-075
                                                                                  )
                                                                                  )       _Brent Owen Horst, Esq. _____ -~- ___ _
                                                                                  )       Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)           7   .,-------                                    --------------------
• pleaded nolo contendere to count(s)
     f   hich was accepted by the court.
rs/,was found guilty on count(s)                 /
                                                                                                            -------------------
     after a plea of not guilty.             -       /

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                                  Offense Ended
18 U.S.C. 1349                     Conspiracy to Commit Wire Fraud                                                    5/30/2017            1
18   u.s.c. 1343                   Wire Fraud                                                                         5/30/2017            2

18 U.S.C. 1028A                    Aggravated Identity Theft                                                          1/30/2017            3

       The defendant is sentenced as provided in pages 2 through                 __ _§ __ of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
D The defendant has been found not guilty on count(s)
Ill Count(s)                                                              Ill are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan_ge of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.


                                                                                 Da<, of Jmpos,.,oo of   Jodgmwu    12/16/2019
                                                                                                                     ----------- -----



                                                                                 s1,mro~g ·----------------- -

                                                                                                            Hon. Jed S. Rakoff, U.S.D.J.
                                                                                 Name and Title of Judge


                                                                                - - - _L~I(,
                                                                                 Date
                                                                                             (, ,., _ _ -------
                                                                                        ~~lf-LJ-
                                                         /
AO 245B (Rev. 09/19)   Judgment in a Cnminal Case
                       Sheet lA
                                                                                           Judgment-Page _ _ _ of - - ~ - -
DEFENDANT: Joel Margulies
CASE NUMBER: 1 :S2 17CR00638- 003 (JSR)

                                          ADDITIONAL COUNTS OF CONVICTION

Title & Section                  Nature of Offense                                     Offense Ended       Count
18   u.s.c. 371                   Conspiracy to Commit Securities Fraud & Wire Fraud    8/30/2017           4

18 U.S.C. 78j(b)                  Securities Fraud                                      8/30/2017           5

18 U.S.C. 1343                    Wire Fraud                                            8/30/2017           6

21 u.s.c. 846                     Conspiracy to Distribute Cocaine                      8/30/2017           7

18 u.s.c. 922                     Illegally Receiving in State of N.Y. a Firearm        11/30/2016          8
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                        Judgment -   Page   -~3-   of   _ _8__
 DEFENDANT: Joel Margulies
 CASE NUMBER: 1:S2 17CR00638- 003 (JSR)

                                                               IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  On Counts 1,2,4,5,6,7,8: Twenty Four (24) months, to run concurrent on all counts.
  On Count 3: Twenty Four (24) months, to run consecutive to the sentence imposed on counts 1,2,4,5,6,7,8.




       0   The court makes the following recommendations to the Bureau of Prisons:
           FCI Otisville or FPC Montgomery, Alabama, Maxwell Air Force Base.




       D The defendant is remanded to the custody of the United States Marshal.

       D The defendant shall surrender to the United States Marshal for this district:
           D at                                     D   a.m.    D p.m.     on

           D as notified by the United States Marshal.

       0   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           @ before 2 p.m. on           2/11/2020
           D    as notified by the United States Marshal.

           D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                        to

  at                                        ____ , with a certified copy of this judgment.


                                                                                -------             -     ---
                                                                                                  UNITED ST ATES MARSHAL



                                                                         By - - - - - - - - - - - - -
                                                                                              DEPUTY UNITED ST ATES MARSHAL
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page   _4._    of _ _ 8_ _
DEFENDANT: Joel Margulies
CASE NUMBER: 1:S217CR00638- 003 (JSR)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 On Counts1 ,2,3,4,5,6,7,8: Three (3) years. All terms on all counts to run concurrent to each other.




                                                      MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.     [iJ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
 5.    ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if apphcable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                             Judgment-Page _ _ _ _ _ of _ __
DEFENDANT: Joel Margulies
CASE NUMBER: 1:S2 17CR00638- 003 (JSR)

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
    release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
    frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
    court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lfnotifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from doing so. lfyou plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
    aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
9.  lfyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature         - - - - -- - - - - - - - - - - - - - - - -                                Date - - - - - - - - - - - - - -
AO 245B (Rev. 09/'l 9)   Judgment in a Criminal Case
                         Sheet 3D - Supervised Release
                                                                                            Judgment-Page _-6___ of __8 _ _
DEFENDANT: Joel Margulies
CASE NUMBER: 1:S2 17CR00638- 003 (JSR)

                                           SPECIAL CONDITIONS OF SUPERVISION
 1. The defendant shall provide the probation officer with access to any requested financial information.

 2. The defendant shall not incur any new credit charges or open additional lines of credit with the approval of the probation
 officer unless the defendant is in compliance with the installment payment plan.

 3. It is recommended that the defendant be supervised in his district of residence.
        .,.
AO 245B (Rev. 09tl 9)   Judgment in a Criminal Case
                        Sheet 5 - Crimmal Monetary Penalties
                                                                                                            Judgment - Page       7    of _ _ 8._ __
 DEFENDANT: Joel Margulies
 CASE NUMBER: 1:S2 17CR00638- 003 (JSR)
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment               Restitution                                         AV AA Assessment*            JVT A Assessment**
 TOTALS             $   800.00               $   2,926,702.54           $                        $                            $


                            -fk. ~"""Lf           -fc.('Oo\s¥!t
~ The determination o~restitution is deferred until      J.  'JO.               An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 0    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 36640), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                   Total Loss***                   Restitution Ordered          Priority or Percenta~e




 TOTALS                                $                         0.00            $                          0.00


 0      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D     the interest requirement is waived for the         D    fine   O    restitution.

        D the interest requirement for the           D    fine       D restitution is mo1ified as follows:

 * Amy, Vicky, and Andy Child PomographJ'. Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act ot2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
        ,
AO 245B (Rev 09/19)   Judgment ma Criminal Case
                      Sheet 6 - Schedule of Payments
                                                                                                          Judgment-Page _ _8__ of _ __8____
DEFENDANT: Joel Margulies
CASE NUMBER: 1:S217CR00638- 003 (JSR)


                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     [?j Lump sum payment of$ _fil)Q.QQ_ _ _ _ - due immediately, balance due

             •    not later than                                    , or
             •    in accordance with
                                        •    C,
                                                   •    D,
                                                                •    E, or     D    Fbelow; or

 B     •     Payment to begin immediately (may be combined with              • c,       OD,or       D F below); or
 C     D     Payment in equal      __ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _____ over a period of
            __ _ __ _ _    (e.g., months or years), to commence _______ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D     Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e g., months or years), to commence  _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E     D     Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D     Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 0     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                   Joint and Several             Corresponding Payee,
       (including defendant number)                          Total Amount                      Amount                       if appropriate
       LISA BERSHAN, 17cr638-01(JSR)
       BARRY SCHWARTZ, 17cr638-02 (JSR)

 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 Ill   The defendant shall forfeit the defendant's interest in the following property to the United States:
       $108,983.00


 Payments ~h~ll be a_)?plied _in the following ord~r: (I) 11;sse~sment, (2) restitution principal, (3) ~estitution interest, (4) AV AA assessment,
 (5) fine prmc1pal, (o) fine mterest, (7) commumty rest1tut10n, (8) JVTA assessment, (9) penalties and (10) costs mcluding cost of
 prosecut10n and court costs.                                                                             '                '
